       Case 1:20-cv-03828-JMF-GWG Document 89 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
AGUSTIN CAMANO ANZUREZ,                                                 :
                                                                        :
                                    Plaintiff,                          :   20-CV-3828 (JMF) (GWG)
                                                                        :
                  -v-                                                   :     ORDER ADOPTING
                                                                        :       REPORT AND
LA UNICA CARIDAD INC., et al.,                                          :    RECOMMENDATION
                                                                        :
                                    Defendants.                         :
                                                                        :
----------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court referred this case to Magistrate Judge Gorenstein for an inquest following

entry of default judgment as to La Unica Caridad Inc. See ECF No. 78. In the Report and

Recommendation filed on July 12, 2021, Magistrate Judge Gorenstein recommended that

Plaintiff be granted judgment in the amount of $365,055.56 plus prejudgment interest calculated

from March 27, 2017, to the date judgment is entered at the rate of $41.94 per day on his unpaid

wages. See Anzurez v. La Unica Caridad Inc., No. 20-CV-3828 (JMF) (GWG), 2021 WL

2909521, at *8 (S.D.N.Y. July 12, 2021) (ECF No. 88).

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). A district court “must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3); see also United

States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). To accept those portions of the report to

which no timely objection has been made, however, a district court need only satisfy itself that

there is no clear error on the face of the record. See, e.g., Wilds v. United Parcel Serv., 262 F.
      Case 1:20-cv-03828-JMF-GWG Document 89 Filed 07/27/21 Page 2 of 2




Supp. 2d 163, 169 (S.D.N.Y. 2003). This clearly erroneous standard also applies when a party

makes only conclusory or general objections, or simply reiterates his original arguments. See,

e.g., Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008).

       In the present case, the Report and Recommendation advised the parties that they had

fourteen days from service of the Report and Recommendation to file any objections and warned

that failure to timely file such objections would result in waiver of any right to object. See

Anzurez, 2021 WL 2909521, at *8. In addition, the Report and Recommendation expressly

called the parties’ attention to Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C.

§ 63(b)(1). Nevertheless, as of the date of this Order, no objections have been filed and no

request for an extension of time to object has been made. Accordingly, the parties have forfeited

the right to object to the Report and Recommendation or to obtain appellate review. See Frank

v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992); see also Caidor v. Onondaga County, 517 F.3d

601 (2d Cir. 2008).

       Despite the waiver, the Court has reviewed the petition and the Report and

Recommendation, unguided by objections, and finds the Report and Recommendation to be well

reasoned and grounded in fact and law. Accordingly, the Report and Recommendation is

ADOPTED in its entirety.

       Plaintiff shall promptly serve a copy of this Order on Defendant La Unica Caridad Inc.

and shall file a proposed judgment consistent with the Report and Recommendation by August

3, 2021, calculating prejudgment interest through August 4, 2021.

       SO ORDERED.

Dated: July 27, 2021                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge



                                                 2
